NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted October 17, 2018
                                Decided October 22, 2018

                                          Before

                       DIANE P. WOOD, Chief Judge

                       JOEL M. FLAUM, Circuit Judge

                       FRANK H. EASTERBROOK, Circuit Judge

No. 18-1413

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff-Appellee,                         Court for the Southern District of Indiana,
                                                 New Albany Division.
       v.
                                                 No. 4:17-cr-00018-TWP-VTW
WAYNE D. BROWN,
    Defendant-Appellant.                         Tanya Walton Pratt,
                                                 Judge.

                                        ORDER

       Wayne Brown pleaded guilty to one count of possessing child pornography, a
crime that subjected him to a sentence between 10 and 20 years because he had a prior,
related conviction. See 18 U.S.C. § 2252(a)(4)(B), (b)(2). He was sentenced to 135 months’
imprisonment and ten years’ supervised release. In his plea agreement he waived his
right to appeal (including his right to challenge the conditions of supervised release) if
he was sentenced below 169 months’ imprisonment, as he was. Brown has nonetheless
appealed. His appointed lawyer asserts that the appeal is frivolous and seeks to
withdraw. See Anders v. California, 386 U.S. 738 (1967). We invited Brown to respond to
counsel’s motion, but he has not. See CIR. R. 51(b). Counsel’s brief explains the nature of
No. 18-1413                                                                            Page 2

the case and addresses the issues that an appeal of this kind might be expected to
involve. Because the analysis appears thorough, we limit our review to the subjects that
counsel discusses. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States
v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996).

        Counsel first tells us that he “met and communicated with Mr. Brown,” and
because Brown has not “expressed his desire to withdraw his guilty plea,” counsel does
not explore the voluntariness of the plea. But counsel does not say whether he advised
Brown about the risks and benefits of withdrawing his plea, and Brown’s acquiescence
in his plea is dispositive in the Anders context if he has received such advice. See United
States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States v. Knox, 287 F.3d 667,
670–71 (7th Cir. 2002). Counsel’s oversight is harmless, however, because the district
judge substantially complied with FED. R. CRIM. P. 11, so a challenge to the validity of
Brown’s plea would be pointless. See Konczak, 683 F.3d at 349. Because Brown did not
move in the district court to withdraw his guilty plea, we would review his plea
colloquy for plain error. United States v. Davenport, 719 F.3d 616, 618 (7th Cir. 2013). But
no error is evident. The district court ensured that Brown understood: the government’s
right to use any statement that he gave under oath against him, FED. R. CIV. P.
11(b)(1)(A), the trial and appellate rights that he was waiving by pleading guilty, id. at
(B)–(F), the nature of the charge against him, id. at (G), the penalties that he faced, id. at
(H)–(M), and the terms of the plea agreement under which he waived his right to
appeal or collaterally attack his sentence. Id. at (N).

       Counsel next questions whether, despite the appeal waiver, Brown could
challenge as unreasonable his 10-year term of supervised release and the condition
prohibiting his use and consumption of alcohol. But we agree with counsel that the
waiver would render that challenge frivolous. An appeal waiver stands or falls with the
guilty plea of which the waiver is a part. United States v. Zitt, 714 F.3d 511, 515
(7th Cir. 2013); United States v. Sakellarion, 649 F.3d 634, 639 (7th Cir. 2011). We enforce
the waiver if its terms are unambiguous and the defendant knowingly and voluntarily
entered into it. See United States v. Jemison, 237 F.3d 911, 917 (7th Cir. 2001); United States
v. Woolley, 123 F.3d 627, 632 (7th Cir. 1997). Brown’s agreement is unambiguous: in
particular, he waived his right to appeal “all provisions of the guilty plea and sentence
imposed, including the length and conditions [of] supervised release.” And as we have
already said, the district judge’s Rule 11 colloquy shows that Brown knowingly and
voluntarily entered into the agreement. Counsel has identified no exception to the
waiver that would apply here. See United States v. Adkins, 743 F.3d 176, 192–93
(7th Cir. 2014). Specifically, Brown’s sentence does not exceed a statutory maximum,
No. 18-1413                                                                         Page 3

see 18 U.S.C. § 2252(b)(2), and the district judge did not rely on any unconstitutional
factor when sentencing him.

       We GRANT counsel’s motion to withdraw and DISMISS the appeal.